United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-3825
                                   ___________

Diana Mwangi,                         *
                                      *
            Petitioner,               *
                                      * Petition for Review of an
      v.                              * Order of the Board of
                                      * Immigration Appeals.
John Ashcroft, Attorney General of    *
the United States,                    *
                                      *
            Respondent.               *
                                 ___________

                             Submitted: October 21, 2004
                                Filed: November 10, 2004
                                 ___________

Before BYE, BEAM, and GRUENDER, Circuit Judges.
                           ___________

BYE, Circuit Judge.

      Diana Mwangi, a native and citizen of Kenya, petitions for review of the Board
of Immigration Appeal's (BIA) order affirming without opinion an immigration
judge's (IJ) denial of her application for asylum, withholding of removal and
protection under the United Nations Convention Against Torture and Other Cruel
Inhuman or Degrading Treatment or Punishment (CAT). We find the decision
supported by substantial evidence, thus we deny the petition for review.
                                          I

       Ms. Mwangi entered the United States in March 1997 on a student visa to
attend North Hennepin College in Minneapolis, Minnesota. Ms. Mwangi, however,
never attended school in the United States and acknowledged that she never had any
intention of doing so. Ms. Mwangi now claims she entered the United States to seek
asylum.

      The Immigration and Naturalization Service (INS) commenced removal
proceedings against Ms. Mwangi, pursuant to 8 U.S.C. § 1227(a)(1)(B), charging her
with failing to maintain or comply with conditions of her non-immigrant status. She
conceded her removability, but sought asylum under 8 U.S.C. § 1158, withholding
of removal under 8 U.S.C. § 1231(b)(3), and protection under Article III of CAT,
Dec. 10, 1984, art. 3, S. Treaty Doc. No 100-20, 20, 1465 U.N.T.S. 85, 113. Ms.
Mwangi claimed she would suffer persecution upon her return to Kenya because of
her participation in a drama club that performed a play for a Kenyan opposition
group.

       At the asylum hearing, Ms. Mwangi was the sole witness to testify on her
behalf. According to Ms. Mwangi, a couple years after graduating from high school
she enrolled in the Paip Computer Institute, a college in Nairobi where she joined the
drama club, and later served as its chairperson. Ms. Mwangi testified that, in
February 1995, her drama group performed a play entitled "Things Fall Apart" before
the FORD-Asili group, a Kenyan opposition party.1 She stated that, at the conclusion
of the performance, government authorities broke up the meeting as an unlicensed
gathering. Upon returning to the school the following day, Ms. Mwangi testified she

      1
      Ms. Mwangi is not a member of any political group and has never publicly
spoken out against the government of Kenya. Although she once attended an election
meeting of the FORD-Asili group, she never donated money, paid dues or received
a membership card.

                                         -2-
learned the government had arrested her drama teacher, school principal and a few
of her fellow students for participation in the play.

       According to Ms. Mwangi, the entire student population of more than 4,000,
along with members of the public and students of other schools, protested the arrests
in the streets of Nairobi. When the police arrived to quell the protests, the protesters
including Ms. Mwangi, began throwing stones. At some point, as the protestors
approached the parliament building, the police began firing upon the crowd, and Ms.
Mwangi fled and returned to her home.

       Ms. Mwangi testified she did not return to school and, in fact, the government
closed the schools involved in the protests for two months after the incident. Ms.
Mwangi also testified that, shortly after the demonstration, she received a letter from
the High Court of Kenya requesting that she appear to testify about the incident. Ms.
Mwangi testified she feared she would be arrested, so instead of appearing she went
to live with her grandmother in Muranga, a town in Kenya approximately twelve
hours from Nairobi. She reported no additional contact with the government during
her two year stay in Muranga.2

      During her stay in Muranga, Ms. Mwangi twice traveled to Nairobi where she
obtained a passport and a student visa. She filled out the visa application at the
United States embassy in Nairobi and did not mention any fear of remaining in Kenya
during an interview conducted at the time. On March 4, 1997, Ms. Mwangi departed
Nairobi, Kenya, for the United States. Her passport contains an exit stamp indicating
she was granted permission by local authorities to depart.




      2
        She testified that her father received three additional notices for her to appear
at the High Court during that time, but that he was able to bribe local officials so that
she would not have to appear.

                                          -3-
        During the asylum hearing, the IJ expressed concern that none of the country
and human rights reports concerning conditions in Kenya reported a large
demonstration in which thousands of students protested and as a result major
universities had been closed. The IJ stated that "the existence of such widespread
student demonstrations, or even strikes or shutdowns at schools should be something
that is of public record somewhere." The IJ also questioned Ms. Mwangi's inability
to produce the letters demanding her appearance at the High Court, especially in light
of the fact she testified she intended to apply for asylum upon arriving in the United
States.

      To address the IJ's concerns, the IJ provided Ms. Mwangi with five additional
months to produce objective documentary evidence of her claims. Despite the five-
month extension, Ms. Mwangi failed to submit any additional material to corroborate
her claims. The INS did, however, submit additional evidence relevant to Ms.
Mwangi's claims. The INS produced various governmental and non-governmental
reports showing student demonstrations in 1997 and 1999 while Ms. Mwangi was in
the United States, but these reports contained no mention of student protests or school
closings in 1995 as claimed by Ms. Mwangi.

        With Ms. Mwangi's failure to produce additional objective documentary
evidence of her claims, the IJ denied her request for asylum. The IJ found Ms.
Mwangi had not been persecuted by the government of Kenya in the past and she has
no well-founded fear of persecution in the future. Because Ms. Mwangi failed to
establish eligibility for asylum, the IJ denied her request for withholding of removal,
which has a higher burden of proof. The IJ further denied Ms. Mwangi's request for
relief under CAT, finding she failed to establish she would be tortured by the Kenyan
government. The IJ granted Ms. Mwangi the privilege of voluntarily departing the
United States. Ms. Mwangi thereafter sought review before the BIA. The BIA
affirmed the IJ's decision without opinion. This appeal follows.



                                         -4-
                                           II

       Because the BIA affirmed without opinion, the IJ's decision is the final agency
decision for purposes of review. Wondmneh v. Ashcroft, 361 F.3d 1096, 1097 (8th
Cir. 2004). We review the IJ's findings of fact, including her decision that the
applicant has failed to establish eligibility for asylum, eligibility for withholding of
removal or eligibility for protection under CAT using a standard equivalent to the
substantial-evidence standard. Zakirov v. Ashcroft, 384 F.3d 541, 545 (8th Cir.
2004). We reverse the IJ's decision only if we find no reasonable fact-finder could
arrive at the conclusions reached by the IJ. INS v. Elias-Zacarias, 502 U.S. 478, 483-
84 (1992); 8 U.S.C. § 1252(b)(4)(B).

A.    Asylum

       The Immigration and Nationality Act grants the Attorney General discretion
to award asylum to a refugee. 8 U.S.C. § 1158(a). The Act defines a refugee as an
individual who is unwilling or unable to return to her country of nationality because
of past persecution or because of a well-founded fear of future persecution on account
of race, religion, nationality, membership in a particular social group or political
opinion. Id. at § 1101(a)(42)(A). Ms. Mwangi claims she fled Kenya because of fear
of persecution for her role in a drama club performance of an anti-government play.
To establish this fear as well-founded, Ms. Mwangi bears the burden of showing her
fear is both subjectively genuine and objectively reasonable. INS v. Cardoza-
Fonseca, 480 U.S. 421, 430-31 (1987). Subjectively, Ms. Mwangi must demonstrate
with credible evidence that she genuinely fears persecution; objectively, she must
demonstrate through credible, direct, and specific evidence that a reasonable person
in her position would fear persecution. Feleke v. INS, 118 F.3d 594, 598 (8th Cir.
1997).




                                          -5-
       The first inquiry involves whether there existed substantial credible evidence
for the IJ to conclude Ms. Mwangi had no genuine subjective fear of persecution.
The evidence shows Ms. Mwangi lived peacefully in Kenya for two years following
the protest. She returned to Nairobi on at least three occasions without incident to
obtain a government issued passport, a student visa, and to fly to America. While at
the airport in Nairobi, the Kenyan government issued her a visa to leave the country.
During her interview at the United States Embassy, she failed to mention her
participation in the student protests and instead applied for a student visa. Although
she now claims she never intended on going to school and wished to apply for
asylum, she suspiciously failed to bring evidence such as the notice to appear to the
United States with her. Finally, neither Ms. Mwangi nor the government could
produce any objective documentary evidence of a student protest in 1995 involving
thousands of students where a riot erupted and the police fired upon the crowd after
which three major Kenyan schools were closed for two months. Thus, in light of the
evidence or lack thereof discussed above, we believe it reasonable for the IJ to
conclude Ms. Mwangi's subjective fear was minimal, if not non-existent.

        Even if there were substantial evidence to conclude Ms. Mwangi suffered from
a genuine subjective fear, she must still show her alleged subjective fear of
persecution was objectively reasonable. Loulou v. Ashcroft, 354 F.3d 706, 709 (8th
Cir. 2003). "To show fear of persecution is objectively reasonable, an alien must
present 'credible, direct, and specific evidence of facts that show a reasonable person
in the alien's position would fear persecution if returned to the alien's native country.'"
Id. (quoting Ghasemimehr v. INS, 7 F.3d 1389, 1390 (8th Cir. 1993) (per curiam)).
In the additional time granted to Ms. Mwangi by the IJ, she failed to produce any
credible, direct and specific evidence of the student demonstration. The IJ’s decision
is supported by Ms. Mwangi’s failure to produce evidence of the student
demonstration. The IJ's decision is further supported by evidence she lived in Kenya
for at least two years following the alleged protest without incident and evidence the
Kenyan government freely issued her travel documents. Although Ms. Mwangi can

                                           -6-
point to the generally poor human rights record of the Kenyan government, she
cannot produce any particularized evidence to support her claimed fear of
persecution. Safaie v. INS, 25 F.3d 636, 640 (8th Cir. 1994) (stating applicants for
asylum must demonstrate a fear of particularized persecution). Thus, after a careful
review of the record, we find substantial evidence to support the IJ’s conclusion Ms.
Mwangi failed to prove she had a well-founded fear of suffering persecution at the
hands of the Kenyan government.

B.    Withholding of Removal and CAT

       To establish eligibility for withholding of removal an alien bears the burden of
demonstrating that her life or freedom would be threatened in the country designated
for removal on account of one of the five grounds enumerated in the Act. 8 U.S.C.
§ 1231(b)(3). The requisite burden of proof to establish eligibility for asylum is
lower than that required for withholding of removal. INS v. Stevic, 467 U.S. 407,
429 (1984) (explaining that a withholding of removal applicant must show a "clear
probability" of persecution). Therefore, Ms. Mwangi's failure to satisfy the lesser
standard applicable to her asylum claim necessarily results in failure to demonstrate
her eligibility for withholding of removal. See Regalado v. INS, 305 F.3d 784, 787
(8th Cir. 2002). For similar reasons, we find substantial evidence to support the IJ's
decision to deny Ms. Mwangi the protections of CAT.

                                          III

      For the foregoing reasons, we deny the petition for review.
                   ____________________________________




                                         -7-